Citation Nr: 1030081	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-26 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung condition, including 
as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in May 2008.  A transcript 
of the hearing is associated with the claims folder.

This appeal was previously before the Board in November 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review.

The Board notes that the Veteran has been represented by Disabled 
American Veterans (DAV) throughout the course of this appeal (as 
reflected in a February 2007 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  In 
May 2010, the Veteran filed a VA Form 21-22, appointing Veterans 
of Foreign Wars of the United States (VFW) as his new 
representative.  However, the Veteran's request for change in 
representation was more than 90 days after certification of the 
case to the Board, and he did not provide an explanation as to 
why he desired new representation in conformance with the 
procedures set forth in 38 C.F.R. § 20.1304 (2009).  More 
significantly, in an August 2010 statement, VFW indicated it was 
unable to accept representation of the Veteran, citing its policy 
to decline representation after submission of a Substantive 
Appeal.  Accordingly, the DAV will be recognized as the Veteran's 
representative for purposes of this appeal.





FINDING OF FACT

The Veteran's currently-shown lung disorder is not related to his 
period of service, to include any exposure to asbestos.


CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by an August 
2006 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded pertinent VA examinations, and all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Veteran 
is not, however, competent to diagnose any lung disorder or 
render an opinion as to the cause or etiology of any current lung 
disorder because he does not have the requisite medical knowledge 
or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

The Veteran contends that he developed a lung condition as a 
result of exposure to asbestos while working as an engineman on a 
naval ship.  The RO apparently conceded asbestos exposure in 
service in the July 2007 statement of the case.

A February 1970 medical report shows that the Veteran reported 
shortness of breath with exercise.  Subsequent service treatment 
records, however, are absent for further complaints or treatment 
of a respiratory condition, with the October 1973 discharge 
examination reflecting normal lungs and chest.

Post-service medical records reveal that the Veteran was 
hospitalized in July 1985 for a right spontaneous pneumothorax, 
at which time he reported a history of the same approximately ten 
years earlier.  Chest X-rays performed during the Veteran's 
hospitalization revealed infiltrate in the right lower lobe 
representative of pneumonitis (inflammation), mild fibrotic 
changes in the left lower lobe, and mild atelectasis (collapse) 
bilaterally.

The Veteran underwent a pertinent VA examination in October 2006.  
His history of collapsed lung as well as current complaints of 
constant shortness of breath was noted.  Breath sounds and 
expiratory phase were within normal limits.  Chest 
X-rays were normal and revealed no active chest disease.  
However, pulmonary function test (PFT) results revealed a FEV1 
(Forced Expiratory Volume after 1 second) of 75 percent of 
predicted.  The diagnosis was status post spontaneous 
pneumothorax, and it was noted that the "PFT results are 
abnormal and there is dyspnea."  Although the examiner concluded 
that "there is no pathology involving the lungs," he did not 
provide an explanation for the abnormal PFT results and shortness 
of breath.

In order to address the inconsistencies reflected in the October 
2006 VA examination, and pursuant to the Board's February 2009 
remand, the Veteran underwent follow-up examination (which the 
record reflects consisted of clinical evaluation and X-rays in 
March 2009, and PFTs in May 2009).  The examination report 
reflects comprehensive review of the claims file and pertinent 
medical history.  In addition to the Veteran's reported asbestos 
exposure and documented complaint of shortness of breath during 
service, the examiner noted the Veteran's history of smoking, 
post-service occupation in the pest-control industry, and the 
Veteran's report of a pneumothorax ten years prior to the 
documented 1985 event.  A summary of chest X-ray results 
indicates that the lungs were clear and unremarkable, with no 
acute infiltrates.  A summary of PFTs, however, shows that the 
Veteran demonstrated decreased FVC (Forced Volume Capacity), 
FEV1, and FEF 25-75 (Forced Expiratory Flow from 25 to 75%) (with 
significant improvement of FVC and FEV1 after inhaled 
bronchodilators) suggestive of obstruction with reversibility.  
Lung volume patterns were also found to be suggestive of mild 
restriction and obstruction with early small airways closure and 
gas trapping.  In addition, there was severely reduced DLCO 
(Diffusion Capacity), confirming parenchymal disease with 
ventilation.  

Based on the foregoing findings, the examiner provided a 
diagnosis of exertional dyspnea (shortness of breath) with 
evidence of parenchymal lung disease by spirometry and DLCO.  
However, the examiner did not relate this disorder to the 
Veteran's period of active military service, instead, attributing 
it to the Veteran's history of smoking.  With respect to the 
Veteran's specific contention that his lung disorder is related 
to asbestos exposure during service, the examiner concluded that 
the Veteran's current respiratory impairment is less likely as 
not caused by or a result of asbestos exposure.  In support of 
this determination, the examiner noted that asbestosis is more 
often a restrictive problem, but that the Veteran's PFT results 
showed that his shortness of breath was primarily obstructive in 
nature, with significant improvement on bronchodilators.  As to 
the Veteran's assertion that his spontaneous pneumothorax in 1985 
might have been the result of pleural involvement from 
asbestosis, the examiner concluded that the Veteran's in-service 
asbestos exposure would not have produced such a problem in that 
short span of time, particularly given the Veteran's reported 
history of a spontaneous pneumothorax 10 years earlier.  The 
examiner further concluded that, given the low probability of 
asbestosis being the cause of the current respiratory impairment, 
the potential for harm caused by a lung biopsy (to rule out 
asbestosis) would outweigh the likelihood of finding the 
condition.  

After a careful review of the evidence of record, the Board finds 
that entitlement to service connection for a lung disorder has 
not been established.  Even assuming asbestos exposure in 
service, and with full consideration of the Veteran's 1970 
complaint of shortness of breath with exercise, the service 
treatment records are nevertheless silent for complaints or 
findings of a chronic lung condition, with the October 1973 
discharge examination reflecting normal lungs and chest.  
Although post-service medical records, dated prior to the 
Veteran's filing of the claim on appeal, reflect X-ray findings 
of fibrotic changes in the left lung, the radiographic evidence 
dated during the course of this appeal reflects no lung 
abnormalities or findings suggestive of asbestosis.  In this 
regard, the Board notes that while PFTs, performed in conjunction 
with the 2009 VA examination, revealed evidence of parenchymal 
lung disease, contemporaneous chest X-rays produced no such 
finding.  Additionally, while post-service medical records also 
reveal a history of spontaneous pneumothorax, there is no 
evidence of a link between the Veteran's active military service 
and that condition, and the 2009 VA examiner specifically 
rejected any link between the Veteran's in-service asbestos 
exposure and the condition.  Further, although the 2009 VA 
examination reflects a diagnosis of exertional dyspnea with 
evidence of parenchymal lung disease by spirometry and DLCO, 
there is no indication that this disorder is etiologically 
related to the Veteran's active military service, including 
asbestos exposure, with the examiner specifically attributing the 
disorder to the Veteran's history of smoking.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  See Espiritu, 2 Vet. App. 492, 495 (1992).  The 
Veteran, as a lay person, lacks the requisite medical knowledge 
and expertise sufficient to proffer expert medical opinion.

Therefore, it is found that the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for a lung disorder.  The benefit of the doubt rule is not for 
application, and the appeal is denied.

ORDER

Entitlement to service connection for a lung disorder, to include 
as secondary to asbestos exposure, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


